DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 2: type converting section, image forming section, paper feed stage selecting section
Claim 3: paper feed stage selecting section
Claim 7: paper feed stage selecting section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. Parragraphs [0026]-[0027] of originally files specification discloses a controller 10 being an information processing section such as a microcomputer including elements such as a CPU, ROM, and RAM functioning as a paper feed stage setting section 11, a paper feed stage selecting section 12, and a type converting section 13.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus which performs advanced printing in which 5printing conditions are optimized according to a type of recording paper based on a paper profile as an attribute value group into which attribute values of recording paper necessary for printing are collected, the image forming apparatus comprising: an image forming section configured to perform the advanced printing based on the paper profile; 10a plurality of recording paper trays each of which houses recording paper to be fed to the image forming section; storage which stores therein paper feed stage setting information in which either a specific paper profile or a manual setting as an attribute value group manually set by a user is associated 
Akio (JP 2017-098599) shows storing sheet profile settings with sheet characteristics and choosing a desired sheet profile for a paper tray in paragraphs [0014]-[0017].  Akio do not include all the detailed combined limitations included in the claim including a an image forming section configured to perform the advanced printing based on the paper profile; 10a plurality of recording paper trays each of which houses recording paper to be fed to the image forming section; storage which stores therein paper feed stage setting information in which either a specific paper profile or a manual setting as an attribute value group manually set by a user is   
Feng (US 2013/0003088) shows print media attributes 410 (i.e., paper profile or Media profile) can include descriptive name and brand, back coatings, brightness, CIE/Tint, CIE/Whiteness, dimensions (or size), engine MID, feed direction, front coatings, grain direction, hole type, lab color value, media color name, media color name details, preprinted--yes or no, printing technology, product ID (identifier), recycled percentage, stock type, texture, thickness, and weight as shown in Figure 4 and paragraphs [0035]. Feng do not include all the detailed combined limitations included in the claim including a an image   
Wexler et al. (US 2010/0221460 A1) shows in paragraph [0019] optimal image reproduction in inkjet printing, the printing system must match the supplied media type with the correct print mode and printing do not include all the detailed combined limitations included in the claim including a an image forming section configured to perform the advanced printing based on the paper profile; 10a plurality of recording paper trays each of which houses recording paper to be fed to the image forming section; storage which stores therein paper feed stage setting information in which either a specific paper profile or a manual setting as an attribute value group manually set by a user is associated with each of the recording paper trays; and 15a paper feed stage selecting section configured to select a recording paper tray from the recording paper trays from which the recording paper is to be fed to the image forming section based on a printing instruction, wherein by referring to the paper feed stage setting information, the paper feed stage selecting section notifies the image forming section of the specific paper profile 20associated with the selected recording paper tray and causes the image forming section to perform the advanced printing, or notifies, when the specific paper profile is not associated with the selected recording paper tray, the image forming section of the manual setting and causes the image forming section to perform simple printing, therefore this claim is allowable.  
do not include all the detailed combined limitations included in the claim including a an image forming section configured to perform the advanced printing based on the paper profile; 10a plurality of recording paper trays each of which houses recording paper to be fed to the image forming section; storage which stores therein paper feed stage setting information in which either a specific paper profile or a manual setting as an attribute value group manually set by a user is associated with each of the recording paper trays; and 15a paper feed stage selecting section configured to select a recording paper tray from the recording paper trays from which the recording paper is to be fed to the image forming section based on a printing instruction, wherein by referring to the paper feed stage setting information, the paper feed stage selecting section notifies the image forming section of the specific paper profile 20associated with the selected recording paper tray and causes the image forming section to perform the advanced printing, or notifies, when the specific paper profile is not associated with the selected recording paper   
Ota et al. (US 2008/0232835 A1) shows in figures 4 and 8 priority information tables for feed trays and verifying the sheet feed tray and the sheet in it for a desired job. Ota do not include all the detailed combined limitations included in the claim including a an image forming section configured to perform the advanced printing based on the paper profile; 10a plurality of recording paper trays each of which houses recording paper to be fed to the image forming section; storage which stores therein paper feed stage setting information in which either a specific paper profile or a manual setting as an attribute value group manually set by a user is associated with each of the recording paper trays; and 15a paper feed stage selecting section configured to select a recording paper tray from the recording paper trays from which the recording paper is to be fed to the image forming section based on a printing instruction, wherein by referring to the paper feed stage setting information, the paper feed stage selecting section notifies the image forming section of the specific paper profile 20associated with the selected recording paper tray and causes the image forming section to perform the advanced printing, or notifies, when the specific paper profile is not associated with the selected recording paper 
Shinohara (US 2019/0018631 A1)  shows in paragraph [0041] plurality of cassettes with sensors arranged to detect sheet size and type like reflectance.   Shinohara do not include all the detailed combined limitations included in the claim including a an image forming section configured to perform the advanced printing based on the paper profile; 10a plurality of recording paper trays each of which houses recording paper to be fed to the image forming section; storage which stores therein paper feed stage setting information in which either a specific paper profile or a manual setting as an attribute value group manually set by a user is associated with each of the recording paper trays; and 15a paper feed stage selecting section configured to select a recording paper tray from the recording paper trays from which the recording paper is to be fed to the image forming section based on a printing instruction, wherein by referring to the paper feed stage setting information, the paper feed stage selecting section notifies the image forming section of the specific paper profile 20associated with the selected recording paper tray and causes the image forming section to perform the advanced printing, or notifies, when the specific paper profile is not associated with the selected recording paper .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675